Mr. Justice Thomson dissenting: At the time this case was formerly before this court and the judgment for the defendant, based on a directed verdict, was reversed" and the cause remanded for another trial, I did not concur in the decision. At that time I set forth my views briefly, in a dissenting opinion. Mindeman v. Sanitary Dist. of Chicago, 229 Ill. App. 354, 364-365. Such additional evidence as was presented in the second trial of the case brought out no new facts. Nothing is contained in the present record necessitating any change in the reasons for my opinion in this case, as expressed in the dissenting opinion when the case was first presented to us. I of course recognize that, as this case stands, the decision of this court as announced in 229 Ill. App. 354, is the law of this case, but for the reasons set forth in the dissenting opinion there filed, I fee] obliged to note my dissent here.